DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21 and 32 are objected to because of the following informalities:  
Claim 21 appears to be missing “movable part” in line 14; and
Claim 32 appears to be missing language in the last indent between “the engaging part,” and “a swinging.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, and 35-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hancock (GB 2340746 as provided by Applicant).

Regarding claim 22, Hancock further discloses the control mechanism changes the operation state between the allowed state and the suppressed state when an engagement state between a first engaged part provided in one of the movable part and a support part configured to operatively support the movable part and a first engaging part provided in the other of the movable part and the support part is changed due to a load applied by the person, and wherein when the load applied by the person is removed, the control mechanism returns the operation state of the movable part into an original state by an elastic member (various components of or connected to 6 and 10 serve to engage and support as claimed while at least member 20 provides elastic return).  

Regarding claim 36, Hancock further discloses the movable part serves as the seat (at least in part), wherein the seat of the chair can tilt at least back and forth, and when the load applied by the person is removed in a state where the seat tilts forward, the seat tilts rearward and the first engaging part engages with the first engaged part in a middle thereof (the device would at least be capable of such operation).  
Regarding claim 37, Hancock further discloses the seat is attached to a one-direction operating part operable in one of a front-rear direction and a right-left direction, the one-direction operating part is operatively supported by an other-direction operating part operable in the other of the front- rear direction and the right-left direction, the other-direction operating part is operatively supported by a seat support part, and the control mechanism is configured between the one-direction operating 20Application No. Not Yet AssignedDocket No. P191 067USOO part and the other-direction operating part and/or between the other-direction operating part and the seat support part (various components could be used to meet these limitations).  
Regarding claim 38, Hancock further discloses a back frame is attached to the seat.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock.

Regarding claim 25, Hancock discloses a chair as explained above but does not specifically disclose a plurality of locations.  However, as duplication and rearrangement of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve comfort and safety for various users.
Regarding claims 26-31 and 33, Hancock discloses a chair as explained above including engaged and engaging parts including recesses and configured to engage/disengage based on a load applied by a seated person as well as elastic force for engaging component, but may not clearly disclose the arrangement as claimed (i.e. explicit description of the elastic force or the allowed/suppressed arrangement as claimed).  However, as duplication, rearrangement, reversal, etc. of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed as best understood based on normal variation to improve comfort and safety for various users.
Regarding claim 39, Hancock discloses a chair as explained above but does not disclose a caster.  Casters are old and well-known for use in chairs and it accordingly would have been obvious to one of .

Allowable Subject Matter
Claim 32 is objected to as set forth above, but would be allowable if corrected to overcome the objection.

Response to Arguments
Applicant's arguments filed 17 May 2021 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Hancock does not disclose a movable part operable in directions as claimed.  However, while Hanock’s motion may be a swinging/pivotal motion as Applicant describes, it nevertheless has components in two perpendicular directions as explained above.  Accordingly, the rejections have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP F GABLER/Primary Examiner, Art Unit 3636